Citation Nr: 0718744	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-11 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a muscle injury to the left thigh.  

2.  Entitlement to service connection for the residuals of a 
muscle injury to the left thigh.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to a disability rating in excess of 10 
percent for contact dermatitis of the hands.

5.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1988 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board is reopening the veteran's claim for service 
connection for the residuals of muscle injury to the left 
thigh.  All of the remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for the residuals of a 
left thigh muscle injury in March 1998.  The veteran was 
notified of this decision in April 1998, but did not file an 
appeal. 

2.  The evidence received subsequent to the March 1998 RO 
rating decision includes an April 2002 VA clinical record 
which shows evidence of a current left thigh disorder; this 
raises a reasonable possibility of substantiating the claim 
for service connection for the residuals of a left thigh 
muscle injury.


CONCLUSIONS OF LAW

1.  The March 1998 decision of the RO denying service 
connection for the residuals of a muscle injury to the left 
thigh is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1997).

2.  The evidence received since the March 1998 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for the residuals of a muscle injury to 
the left thigh is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for a left 
thigh injury and remanding the claim for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The RO denied the veteran's claim for service connection for 
the residuals of a muscle injury to the left thigh in a March 
1998 rating decision and notified the veteran of the decision 
in April 1998.  The veteran did not file an appeal and the RO 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  The evidence at 
that time consisted of the veteran's service medical records 
and September 1997 VA examination report.  The veteran's 
service medical records did show that the veteran had a 
muscle injury of the left thigh during service, but no 
disability was identified on separation examination.  The 
1997 VA Compensation and Pension examination did not reveal 
the presence of any left thigh disability.  Accordingly, the 
veteran's claim for service connection was denied.  

The veteran filed to reopen his claim for service connection 
for a left thigh injury in June 2002.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2006).

In this case, the evidence submitted since the March 1998 RO 
rating decision includes an April 2002 VA treatment record.  
This report reveals that the veteran is positive for muscular 
defect of the anterior left quadriceps muscle of the left 
thigh.  The Board concludes that this evidence is new, 
because it was not of record at the time of the March 1998 
rating decision.  This evidence is also "material."  
Specifically, this evidence shows a current disability of the 
left thigh muscles, which was absent at the time of the prior 
rating decision.  The evidence submitted does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for 
the residuals of a muscle injury to the left thigh is 
reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for the residuals of a muscle injury to the left 
thigh has been received; to this extent only, the appeal is 
granted.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Notice that meets the requirements of 
Dingess/Hartman should be provided on remand. 

Regarding musculoskeletal disabilities, such as the veteran's 
service-connected right knee disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2006).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).  Although the veteran 
underwent a VA general medical examination in November 2002, 
the report did not adequately address the functional loss 
resulting from the veteran's disability.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).   
Therefore another examination should be conducted.  

With respect to the veteran's claims for service connection 
for a left knee disability and the residuals of a muscle 
injury to the left thigh, there is evidence in the service 
medical records showing treatment for symptoms related to the 
left thigh and left knee.  There is also evidence of current 
left knee and thigh disability.  However, there is no medical 
nexus opinion expressed in any of the VA examination reports.  
Accordingly, another examination is also warranted to obtain 
this medical evidence. 

During the pendency of this appeal, the rating criteria for 
rating the veteran's service-connected skin disorder of the 
hands changed.  Compare 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001) with 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006)(effective September 9, 2002).  In the January 2004 
Statement of the Case, the RO provided the veteran with the 
old rating criteria, but evaluated the skin disability under 
the current rating criteria in the Reasons and Bases section 
of the document.  Accordingly, remand is necessary to 
consider the veteran's claim for an increased rating under 
both sets of rating criteria.  

The VA skin examination reports of record also do not provide 
all the medical evidence necessary to rate the veteran's 
service-connected skin disorder of the hands under the old 
and current rating criteria.  Therefore, another examination 
is warranted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Moreover, VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c) (2006).  Accordingly, the RO should 
request VA clinical records pertaining to the veteran that 
are dated from April 2002 to the present and associate them 
with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006). 

2.  The RO should obtain VA medical 
treatment records dated from April 2002 
to the present.  All information obtained 
should be made part of the file.  The RO 
should also attempt to obtain any other 
records that are identified by the 
veteran as relevant to the issues on 
appeal while the case is in remand status 
and associate all records obtained with 
the claims folder.  

3.  The veteran should be scheduled for a 
musculoskeletal examination of his lower 
extremities to focus on his knees and left 
thigh.  All necessary tests should be 
conducted, including x-ray examination of 
the veteran's knees, and the examiner 
should review the results of any testing 
prior to completion of the report.

*	With respect to the right knee, 
the examiner is requested to 
indicate all orthopedic symptoms 
resulting from the service-
connected disability.  The 
examination should provide the 
medical evidence necessary to rate 
the veteran's service-connected 
right knee disability.  The 
examiner should report the range 
of motion measurements for the 
knee, in degrees, and should also 
indicate what would be the normal 
range of motion for the particular 
joint.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should 
be noted, and any additional loss 
of range of motion due to the 
following should be addressed:  
(1) pain on use, including during 
flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner 
should state whether pain 
significantly limits functional 
ability during flare-ups or when 
the knee is used repeatedly.  All 
limitation of function must be 
identified.

The examiner should note whether 
the knee exhibits any recurrent 
subluxation or instability.  If 
instability is found in the knee, 
the examiner should provide an 
opinion, in his or her best 
medical judgment, whether this 
instability is slight, moderate, 
or severe in degree.

*	With respect to the veteran's left 
knee and left thigh, the examiner is 
requested to offer, if possible, a 
firm diagnosis of the disabilities 
present.  The examiner is also 
requested to review the medical 
evidence of record with emphasis on 
the service medical records and 
indicate an opinion as to whether any 
current left knee and/or left thigh 
disability is related to the left 
lower extremity symptoms treated 
during service.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.   The examining physician 
should provide complete rationale for all 
conclusions reached

4.  The veteran should be scheduled for a 
skin examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected skin disorder of the 
hands found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate the 
total body surface area involved by the 
service-connected skin disorder, and 
whether there is exudation, extensive 
exfoliation or crusting, constant itching, 
systemic or nervous manifestations, 
whether the veteran has had corticosteroid 
therapy or other immunosuppressive drugs 
since June 2001and if so for what 
duration.  The examiner should also 
describe any disfigurement that is 
present.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

5.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Ensure that the veteran is provided both 
sets of rating criteria for his skin 
disorder, and that the claim for an 
increased rating is considered under both 
criteria.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


